Case 1:17-cv-00474-KLM Document 78 Filed 03/28/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00474-KLM

LAWRENCE HENRY SMALLEN AND LAURA ANNE SMALLEN REVOCABLE LIVING
TRUST, individually and on behalf of all others similarly situated, and
UA LOCAL 13 PENSION FUND, individually and on behalf of all others similarly
situated,

      Plaintiffs,

v.

THE WESTERN UNION COMPANY,
HIKMET ERSEK,
SCOTT T. SCHEIRMAN,
RAJESH K. AGRAWAL, and
BARRY KOCH,

      Defendants.


                                      JUDGMENT



      Pursuant to and in accordance with Fed. R. Civ. P. 58(a) and the orders entered

in this case, FINAL JUDGMENT is entered.

      Pursuant to the Order #[77] entered by Magistrate Judge Kristen L. Mix on March

27, 2019 which order is incorporated by reference, it is

      ORDERED that the Motion to Dismiss the Consolidated Amended Complaint

Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b) and the PSLRA [53] is

GRANTED. It is

      FURTHER ORDERED that the Motion to Dismiss the Consolidated Amended

Complaint Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b) and the

PSLRA [55] is GRANTED. It is
Case 1:17-cv-00474-KLM Document 78 Filed 03/28/19 USDC Colorado Page 2 of 2




      FURTHER ORDERED the claims are dismissed with prejudice. It is

      FURTHER ORDERED that judgment enter in favor of Defendants The Western

Union Company, Hikmet Ersek, Scott T. Scheirman, Rajesh K. Agrawal and Barry Koch

and against Plaintiffs Lawrence Henry Smallen and Laura Anne Smallen Revocable

Living Trust and UA Local 13 Pension Fund. It is,

      FURTHER ORDERED that the Clerk of Court shall close this case.

       DATED at Denver, Colorado March 28, 2019.



                                              FOR THE COURT:
                                              Jeffrey P. Colwell, Clerk


                                              By s/ L. Galera
                                                Laura Galera
                                                Deputy Clerk




                                          2
